Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claims 1, 8, and 15 are directed to the abstract idea of organizing human activity and a mental process. Specifically, the claims are receiving location information from a plurality of beacon devices for monitoring products and employees and displaying a recommendation to merchants.  

For example, the limitations of, “…detecting, during a first time period…at a first location associated with a merchant, wherein the first location is associated with a first product or service…detecting…on a resource page corresponding to the merchant, one or more online actions…associated with a second user, wherein the one or more online actions correspond to the first product or service…generating and providing…corresponding to the first product or service….corresponding to the second user…are displayed…receiving a first selection of the and in response to receiving the first selection, providing a first information on the….wherein the first information corresponds…”are all directed towards the abstract idea of a mental process or organizing human activity. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Although the claim discloses limitations, such as, a, “…system…non-transitory memory processing…hardware processor…user interface…merchant device…first user interface…second user interface…third user interface…product…” these claims elements individually or as an ordered combination do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as discussed above.  

Furthermore, these devices are merely data gathering (i.e. the plurality of devices) and processing and displaying information to users, are routinely and conventional implementations on a generic computer. This is evidenced by the Applicant’s Specification on paragraphs 34 &35 disclosing implementing the software on a generic computer using generic implementing software in a routine and conventional manner.

The dependent claims of 2-7, 9-14, and 16-20 when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10535027. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially claim the same inventive concept. Specifically, both inventions are monitoring and receiving location information from a plurality of devices for monitoring assets and employees.

Allowable Subject Matter
The limitations of, “…generating and providing a user interface on a merchant device, wherein the user interface includes a first user interface element corresponding to the first product or service, a second user interface element corresponding to the first user, and a third user interface element corresponding to the second user, and wherein the first user interface element, the second user interface element, and the third user interface element are displayed on the user interface at the same time…” has been found to be novel and non-obviousness in the context of the claim and invention.  The Examiner was unable to find prior art that teaches, suggest, or discloses the above limitation elements in the same context as the claim conveys.  

The closest prior art found are the following:

(1) Hartnell (US Pub No.: 2010/0217650) which is generally related to a market simulator or optimizer, and more particularly is related to a system and method for market simulation or optimization in which generation of virtual part worth data in combination with a simple yet sophisticated graphical user interface permits increased versatility and flexibility in modeling market behavior.  Harnell discloses similar features as the above claim in the Applicant’s invention on, at least, paragraphs 12-13.  There, Harnell discloses representation on a user interface using icons for products and virtual customers.  However, it does not disclose a physical customer indicator or that the icons are within a visual representation of the physical merchant location all at the same time.  

(2) Collins et al. (US Pub. No. 2011/0276440) which is generally related to a business intelligence system that captures data in real time and allows for historical and analytical reporting. The solution relies on RTLS and UHF RFID sensor technology that captures the exact x, y, and z coordinates of a particular asset, i.e., person or object and based upon the detection of a pre-encoded UHF RFID tag.  However, Collins fails to disclose, teach, or suggest any of the elements, such as, a virtual customer, physical customer, or product indicators display at the same time in the virtual representation of the physical merchant location. 

(3) Crutchfield et al. (US Pub. No. 2005/0177463) which is generally related to providing a virtual showroom for interactive electronic shopping is provided. A display terminal located inside a merchant store displays a virtual store that has a physical layout corresponding to the physical layout of the real store. The terminal receives input from a shopper and outputs shopping information based on the input. The display terminal may also allow the shopper to browse products and virtually travel through the virtual store in a manner similar to physically shopping in the real store.  Crutchfield does teach a virtual physical product and virtual customer in a virtual representation of the physical merchant location (see, Fig. 5), however, nowhere could the Examiner find a virtual representation of a physical customer and the three elements being shown at the same time on the same display.  
 (4) Burkhart et al. (US Patent No. 8719098) which is generally disclosing an approach in which a product request is received that corresponds to a point-of-sale (POS) device, which is located at a merchant facility. In addition to identifying a product location corresponding to the product, an employee location of an employee in proximity to the product location is also identified. In turn, an electronic message is sent to the employee's mobile device that includes a request to transport the product from the product location to the POS device.

(5) Ward (US Patent No. 9665881) which generally teaches controlling online shopping within a physical store or retailer location are provided. A wireless network connection may be provided to a consumer device at a retailer location on behalf of a retailer, and content requested by the consumer device via the wireless network connection may be identified. Based upon an evaluation of the identified content, a determination may be made that the consumer device is attempting to access information associated with a competitor of the retailer or an item offered for sale by the retailer. At least one control action may then be directed based upon the determination.


Moreover, since the specific combination of claim elements of, Allowable Subject Matter
The limitations of, “…generating and providing a user interface on a merchant device, wherein the user interface includes a first user interface element corresponding to the first product or service, a second user interface element corresponding to the first user, and a third user interface element corresponding to the second user, and wherein the first user interface element, the second user interface element, and the third user interface element are displayed on the user interface at the same time…” recited in claims 1, 8,  and 15 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction.

While the teachings of Hartnell, Collins, Crutchfield, Burkhart, and Ward separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious. Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.

Stewart: 2012/0278454:  Stewart generally teaches configuring and managing gateway devices. A gateway device may be installed at a location, such as a merchant location or home. The gateway device may manage (e.g., monitor and/or control) one or more devices at the location. For example, the gateway device may manage various fuel tank devices, point of sale devices, refrigeration devices, liquid dispensing devices, etc., at a convenience store. The gateway device may provide reported information to and receive commands from a cloud server, which may be in communication with other devices which may be used to view reported information of or control the managed devices. The cloud server may also be configured to install applications, e.g., for execution by the cloud server, the gateway device, and/or other devices. For example, the gateway device may install applications provided by the cloud server to manage the devices coupled to the gateway device. 

Rasband: 2014/0257926: Rasband generally teaches systems and methods for managing Mobile Point Of Sale (“MPOS”) services of a retail store. The methods involve obtaining customer information specifying sensed activities and locations of customers currently present in the retail store. Next, customer demands of the MPOS services are predicted based on the customer information. The MPOS services facilitate a purchase transaction by a customer for purchasing at least one item offered for sale within the retail store. Thereafter, the MPOS services are managed based at least on the predicted customer demands of the MPOS services. Additionally, the MPOS services can be further managed based on employee information specifying sensed activities and locations of employees within the retail store.


Fisher: 2013/0268520: The subject disclosure is directed towards simulating query execution to provide incremental visualization for a global data set. A data store may be configured for searching at least a portion of a global data set being stored at an enterprise-level data store. In response to a user-issued query, partial query results are provided to a front-end interface for display to the user. The front-end interface also provides statistical information corresponding to the partial query results in relation to the global data set, which may be used to determine when a current set of query results becomes acceptable as a true/accurate estimate.


Golan: 2013/0215267: A system and method for the capture and storage of data relating to the movements of objects, in a specified area and enables this data to be displayed in a graphically meaningful and useful manner. Video data is collected and video metadata is generated relating to objects (persons) appearing in the video data and their movements over time. The movements of the objects are then analyzed to detect the movements within a region of interest. This detection of movement allows a user, such as a manager of a store, to make informed decisions as to the infrastructure and operation of the store. One detection method relates to the number of people that are present in a region of interest for a specified time period. A second detection method relates to the number of people that remain or dwell in a particular area for a particular time period. A third detection method determines the flow of people and the direction they take within a region of interest. A fourth detection method relates to the number of people that enter a certain area by crossing a virtual line, a tripwire.

Hurewitz: 2014/0365334: A system is provided that monitors a customer's movements, locations, product interactions, and purchase behavior within a physical retail store. Emotional reactions to physical items and the virtual display are also tracked. The customer can utilize a mobile device app to request assistance from a retail store clerk. The app determines the position of the customer's mobile device within the store, such as by using Bluetooth beacons, and then transmits this position and a request for assistance to a server computer. The server gathers information about the customer, and then transmits the information along with the request for assistance and the customer location to a sales clerk. A mobile device used by the clerk receives this information and displays the information and request to the sales clerk.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623